 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 victoria.boesch@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   RENEE BOOTH and BRADLEY CONVERSE,
     JR. individually and as next friends of K.C., a     CASE NO. 2:19-cv-01612-KJM-CKD
11   minor
                                   Plaintiffs,
12
                            v.
13                                                       STIPULATION AND ORDER FOR
     UNITED STATES OF AMERICA,                           INDEPENDENT MEDICAL
14                                                       EXAMINATIONS PER FEDERAL RULE
                                     Defendant.          OF CIVIL PROCEDURE 35
15

16

17

18          Plaintiffs Renee Booth and Bradley Converse, Jr., and Defendant the United States respectfully

19 submit this stipulation and proposed order for two independent medical examinations under Federal

20 Rule of Civil Procedure 35, which provides that the court may order physical examination of a party
21 whose physical condition is in controversy.

22          The parties hereby stipulate that K.C. will present for independent medical examinations by Dr.

23 Robert M. Gray, pediatric neuropsychologist, at 9:00 a.m. and by Dr. William A. Weiss, pediatric

24 neurologist, at 2 p.m. on May 28, 2021, at 1800 Sullivan Avenue, Room 606, Daly City, CA 94105. No

25 staff or attorneys from the offices of Plaintiff’s or Defendant’s counsel will attend the examinations.

26 ////

27 ////

28 ////


     STIPULATION AND ORDER FOR INDEPENDENT MEDICAL EXAMINATIONS
     PER FEDERAL RULE OF CIVIL PROCEDURE 35                                                             PAGE 1
 1 Dated: May 11, 2021
                                                   PHILLIP A. TALBERT
 2                                                 Acting United States Attorney
 3
                                             By:   /s/ Victoria L. Boesch
 4                                                 VICTORIA L. BOESCH
                                                   Assistant United States Attorney
 5
                                                   Attorneys for Defendant
 6
                                                   United States of America
 7

 8                                                 _/s/ Laurie Higginbotham (authorized 5/11/21)
                                                   LAURIE HIGGINBOTHAM
 9                                                 Whitehurst, Harkness, Brees, Cheng, Alsaffar,
                                                   Higginbotham, & Jacob, PLLC
10
                                                   Attorneys for Plaintiffs
11

12 IT IS SO ORDERED.

13
     Dated: May 13, 2021
14                                             _____________________________________
                                               CAROLYN K. DELANEY
15                                             UNITED STATES MAGISTRATE JUDGE
16

17

18   8.Booth19cv1612.IME


19

20
21

22

23

24

25

26

27

28


     STIPULATION AND ORDER FOR INDEPENDENT MEDICAL EXAMINATIONS
     PER FEDERAL RULE OF CIVIL PROCEDURE 35                                                   PAGE 2
